DETAILED ACTION
Claims 1-21 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. 
Furthermore, it appears the term “capable” recited in line 2 should be changed to “capable of.”
Double Patenting
Claims 1, 2, 3, 4, 5, 6, 7, 8, 10, 12, 14, 16, 18, and 19 of this application are patentably indistinct from Claims 1, 2, 5, 8, 9, 10, 14, 15, 16, 17, 20, 25, 26, and 29 respectively, of U.S. Pat. Appl. No. 16/931,292.
Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 12, and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, Claims 3, 12, and 18 are rejected since it is not clear what is meant by the term “detrimentally.”  
 Regarding Claim 21, there is no antecedent basis for the term “computer” recited in line 5.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.  

Claims 1, 3, 4, 6, 9, 10, 12-16, and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Casson et al. (WO-2017180430-A1, hereinafter “Casson”).    
Specifically, regarding Claim 1, Casson discloses a method for determining a route for an earth moving vehicle (EMV) to navigate between a starting location and an ending location in a site (Abstract), the method comprising: generating, by a computer communicatively coupled to the EMV (p. 10, the last two paragraphs), a route between the starting location and the ending location, the starting location and the ending location represented as coordinates in a coordinate space of the site (FIG. 21, p. 54, last paragraph [between equations 3 and 4]), performing, for the generated route, an operation that applies a cost function to determine a resource cost for the EMV to navigate along the generated route between the starting location to the ending location (p. 34, first paragraph), wherein the cost function considers a weighted combination of environmental conditions in the site that may affect navigation of the EMV along the generated route (p. 34, first paragraph – p. 35, second paragraph), and responsive to determining that the resource cost of the generated route satisfies a navigation condition, navigating the EMV along the generated route between the starting location and the ending location (p. 35, paragraph 2 – 4).
Regarding Claim 3, Casson discloses that the environmental conditions comprise a risk averse area of the site, wherein conditions in the risk averse area [detrimentally] affect functionality of the EMV (p. 34, ¶ 2).
Regarding Claim 4, Lewis discloses that the resource cost of the generated route is directly proportional to one or more of: a proximity of risk averse areas to the generated route (p. 34, last ¶). 
 Regarding Claim 6, Lewis discloses that responsive to determining that the resource cost of the generated route does not satisfy the navigation condition, accessing a set of candidate routes between the start point and the end point (e.g., when a required threshold is not met; p. 35, ¶¶ 2 - 3), accessing a set of candidate routes between the starting location and the ending location, each candidate route of the set of candidate routes comprising unique instructions for navigating the EV from the start point to the end point, identifying, from the set of candidate routes, an alternate route from the set of candidate routes, wherein the alternate route satisfies the navigation condition, and navigating the EV along the alternate route from the start point to the end point (p. 33, the last ¶, p. 34, the last ¶, p. 35, ¶¶ 2-5). 
Regarding Claim 9, Lewis discloses that the navigation condition is that the resource cost of the generated route is a lowest considered resource cost for navigating between the starting location and the ending location (e.g.., a lowest resource cost having a highest score; p. 34, ¶ 3). 
Claims 10 and 12-15 include language similar to that of Claims 1, 3, 4, 6, and 9, respectively, and are rejected for reasons at least similar to those discussed above.
Claims 16 and 18-20 include language similar to that of Claims 1, 3, 6, and 9, respectively, and are rejected for reasons at least similar to those discussed above.
 Claim 21 includes language similar to that of Claims 1 and is rejected for reasons at least similar to those discussed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Claims 2, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Kiegerl et al. (U.S. Pat. Pub. No. 2009/0076674 A1, hereinafter “Kiegerl”).
Lewis discloses substantially all of the limitations of the present invention and further discloses that an environmental condition of the weighted combination of environmental conditions considered by the cost function is an obstacle (p. 39, last paragraph), but does not disclose the claimed modifiable obstacle.
However, Kiegerl discloses a cost function [that] is a modifiable obstacle, and wherein generating the route between the starting location and the ending location comprises: generating instructions for removing the modifiable obstacle from the site by adjusting a position of a tool mounted to the EMV, the instructions for removing the modifiable obstacle generated based on structural properties of the obstacle, and generating an obstructed route between the starting location and the ending location that includes the generated instructions for removing the modifiable obstacle (¶¶ [0017], [0019], [0029], [0046], [0056], [0095], [0106], [0111], [0117]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kiegerl with those of Lewis to provide a system for the automatic movement of material in a working area and minimize the driving around of obstacles, which leads to detours and delays in the work process which can substantially impair the efficiency of the automated system.
Claims 11 and 17 include language similar to that of Claim 2 and are rejected for reasons at least similar to those discussed above.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis.
Lewis discloses substantially all of the limitations of the present invention but does not disclose the claimed inverse proportional relationship.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize an inverse proportional relationship to obtain desired navigation instructions since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617, F. 2d 272, 205 USPQ 215 (CCPA 1980). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833